Gillett, J.
Appellee instituted this action against appellants to quiet title to certain real estate.- An answer and a cross-complaint were filed by appellants, both of which were adjudged insufficient on demurrer.
1. The pleadings present the question as to whether the duly probated will of William Snodgrass, deceased, gave to his widow, Sarah Snodgrass, a fee-simple title to his real estate. If so, the rulings mentioned were improper, and the cause should be reversed because of such rulings. The second, third and fourth clauses of said will afford a sufficient understanding as to the character of the instrument. Said clauses are respectively as follows: “(2) I bequeath my éntire estate, both real and personal, to my beloved wife, Sarah Snodgrass. (3) I request that as soon as convenient after my death, that my wife shall sell the personal property sufficient to pay my entire indebtedness. (4) I request that at the death of my wife, that my estate that I am now seized of, be equally divided between my children, to wit, John C., Mary A., Cora M., and Dora Snodgrass.”
In determining whether a fee vests in the first taker, all of the relevant provisions of the will are to be considered. When the conclusion is finally reached, after an inspection of the four corners of the will, that it was the intent of the testator to vest a fee in the first instance, then any subsequent attempt to impose a legal estate thereon must necessarily fail, as inconsistent with the estate first devised. In this case the second clause, standing alone, plainly indicates, as a matter of interpretation, that it was the testator’s purpose to- devise a fee to his wife. A case might be conceived of, however, where, notwithstanding such lan*61guage, there was a subsequent provision so cogent as to lead the court to conclude that it was the intention of the testator to limit the interest of the first taker to a life estate. Mulvane v. Rude (1896), 146 Ind. 476, and cases cited; Lumpkin v. Rodgers (1900), 155 Ind. 285; Fenstermaker v. Holman (1902), 158 Ind. 71. The case last cited furnishes an apt illustration of an instance where the subsequent words were so clear and decisive as to rebut the implication which a prior clause had created of an intent thereby to devise the fee.
In the final disposition of this case we start with the proposition that clause two was sufficient, when standing alone, clearly to evince the intent of the testator to devise a fee. Segregated from the other clauses of the will, we think that it may be said that the intent to devise a fee to the widow is clearly and decisively shown, and, that being true, the provision made by said clause was not subject to be taken away or cut down by the words of a subsequent clause, unless the latter clearly and distinctly rebuts the implication arising from the former clause. In the will under consideration the testator but requested that at the death of his wife his estate should be divided. At the utmost, the fourth clause of the will only served to create a doubt as to whether it was the testator’s intention to limit the second clause, and in such circumstances the subsequent clause is ineffectual.
Judgment reversed, with a direction to the trial court to 'overrule the demurrer to the ánswer and the demurrer to the cross-complaint.